DECISION
This Matai name case came on to be heard by the High Court of American Samoa on the 13th and 14th days of October 1930.
The proponent of the name Chris Young, appeared personally and by his Counsel Sotoa of Tau.
The objector Túfele appeared in person.
The objector Atuelua appeared in person and by Counsels Meauta and Vaouli.
The objector Silia appeared in person and by his Counsel Fuata.
*430Under the Samoan custom the holder of a Matai name is selected by the family and the name registered in the Court. In the case of Tuimanua, the ruler, the title was formerly conferred by the Tootoos and Faletolus. This procedure was the selection of a ruler and not a matai.
Before any testimony was taken in this Matai name case Tuimanua on October 13th, 1930 the Court explicitly stated that it was considering the name Tuimanua as a Matai name only and that the Court was assembled to hear the case as a Matai name case and not as the name of a ruler or king. The Court put the question to those assembled whether they agreed to this and the answer was that they did.
In the month of March 1930, the Secretary of Native Affairs, at the request of the Governor of American Samoa, went to Manua and held a conference with the Tootoos and Faletolus of Tau and Faleasao regarding the question of giving the Matai name Tuimanua to whomsoever might appear to be entitled to the name. It was then explained clearly to those present that the Governor had no objection to the name Tuimanua being offered for registration as a Matai name of a family but that the Governor was unwilling that it should be offered for registration as a title of a ruler, as under our present Government the District Governor has the sole authority under the Governor of American Samoa in the Manua Islands. The Tootoos and Faletolus at the request of the Secretary of Native Affairs sent representatives of those concerned in the name Tuimanua to Tutuila and a conference was held on the 7th day of March 1930 between the Governor, Túfele and Chris Young. At this conference the Governor again explained his position and stated that he had no objection to the name Tuimanua as a family name or High Chief name being continued if the holder of the name should *431be loyal and set a good example of loyalty toward the United States Government and did not attempt to exercise government authority, and he also stated that Chris Young had agreed that the title Tuimanua as far as it means king ceased when the Islands were ceded to the United States. He also stated that Chris Young had informed him that if he should be given the name Tuimanua he would support the District Governor and not attempt to exercise authority against him.
At this conference it was agreed by all those present that the Matai name Tuimanua might be registered any time any claimant wanted to register it.
In accordance with the agreement reached at this conference Chris Young filed application for registration of the Matai name Tuimanua and Túfele, Atuelua and Silia filed objections. The case was brought on for hearing by the High Court of American Samoa on the 13th and 14th days of October 1930.
It plainly appeared in the testimony of Sotoa and other witnesses appearing before the High Court that they either did not understand what had been agreed upon in the conferences that had been held before the case came to trial regarding the name Tuimanua as a Matai name and not as a title of a ruler, or else that they did not choose to abide by the decision arrived at in the Governor’s office on March 7, 1930.
The Court heard all the testimony in the case and was prepared to render a decision but on account of the evident understanding of some of the witnesses that the name was considered as applying to a ruler or king, and not as a Matai name, before such decision was made, it was thought advisable to clear up this question with another conference with the Tootoos and Faletolus of Tau and Faleasao, and to that end the Secretary of Native Affairs held a *432conference with these Chiefs of Manua at Tau at the home of Judge Nua on the 7th day of January 1931.
At this conference the Secretary of Native Affairs reviewed the result of the former conferences which had been held as aforesaid and prepared a form of agreement to be signed by the Tootoos and Faletolus of Tau and Faleasao which agreement was as follows:—
“We, the Tootoos and Faletolus of Tau and Faleasao assembled at Tau this 7th day of January 1981 do agree that in the event that the High Court of American Samoa should decide that any one of the claimants before the Court is entitled to the Matai name Tuimanua this name “Tuimanua” is to be given to him as a Matai of the Anoalo family and has no significance as a title of a king or other ruler.
We also agree that we, as Tootoos and Faletolus have no authority over the name Tuimanua but that the authority of the name rests entirely with the Anoalo family and that in the event of the death of the holder of the name or other vacancy in this name, the successor will be appointed by members of the family in the same manner as other Matais of families of American Samoa.”
This agreement was read in Samoan before those assembled and Sotoa requested that time should be given to those present to consider the contents of the statement which they were asked to sign. The Secretary of Native Affairs told them that the decision had already been held up too long and suggested that they take several hours to consider the matter again and that they meet with him later in the day at Judge Nua’s house and give him their decision. There were 22 Tootoos and Faletolus present at the first conference January 7th and at .two o’clock of that day there were 8 of the Tootoos and Faletolus present, who stated that they were acting for all of the Tootoos and Faletolus. They presented .to the Secretary of Native Affairs a statement signed by them saying that they refused to accept the agreement as presented to them.
*433In view of the fact that the proponents for the Matai name Tuimanua were allowed to offer their name for registration on the distinct understanding that in the event that the High Court of American Samoa should decide .that any one of the claimants before the Court should be entitled to the Matai name Tuimanua, the name Tuimanua would be given to him as the Matai of .the Anoalo family and would have no significance of a king or ruler, and as the Tootoos and Faletolus are now unwilling to abide by their agreement, it is the opinion of the Court that it should refuse and it does refuse to give the name Tuimanua to any of the claimants for it.
It is evident that the name Tuimanua is not a Matai name as the term is commonly understood in American Samoa.
The costs of $50.00 will be paid as follows:—
Chris Young ....................................................$ 12.50
Túfele .................................................................... 12.50
Atuelua ................................................................ 12.50
Silia ...................................................................... 12.50